Citation Nr: 0203334	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  95-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include residuals of exposure to Agent Orange.

2.  Entitlement to service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's spouse



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from May 
1969 to May 1971, including a tour of duty in Vietnam from 
October 1969 to October 1970.  He was awarded a Purple Heart 
Medal for an injury sustained in Vietnam.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1994 rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a number of 
disabilities.  When the case was previously before the Board 
in May 1998, service connection of two disabilities was 
denied, and the two issues addressed below were remanded for 
evidentiary development.  A Travel Board hearing was held 
before the undersigned in September 1997.


FINDINGS OF FACT

1.  There is no competent evidence relating any current skin 
disorder to service or to herbicide exposure therein.

2.  There is no competent evidence relating any current 
headache disorder to service.


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder, to include 
residuals of exposure to Agent Orange, is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2001).
2.  Service connection for a headache disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates in the VCAA and implementing regulations.  
The claims have been considered on the merits.  The record 
includes service medical records, private treatment records, 
multiple VA examination reports, and VA outpatient treatment 
records.  No outstanding records relevant to the issue of 
causation have been identified by the appellant.  He has been 
notified of the applicable laws and regulations.  Discussions 
in the rating decision, statement of the case, and 
supplemental statements of the case have informed him what he 
needs to establish entitlement to the benefits sought and 
what evidence VA has obtained.  Where, as here, there has 
been substantial compliance with the VCAA and implementing 
regulations, a remand for further review in light of the VCAA 
and implementing regulations would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
appellant is not prejudiced by the Board addressing the 
claims based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Factual Background

Service medical records reveal no treatment for, or 
complaints of symptoms of, a skin disorder or headaches.  
Both enlistment and separation examinations were normal.  On 
examination for separation from service, the veteran gave no 
history of a skin disease or of headaches.

On November 1974 VA examination, the veteran complained of 
rashes, a painful growth on his left buttock, and headaches.  
He stated that injuries to his skin healed slowly.  There 
were a healing abrasion on his right anterior midleg and a 
sebaceous cyst on the medial aspect of his left buttock.  No 
other skin abnormalities were noted.  No neurological 
problems were noted or diagnosed.

VA treatment records for the period of March 1981 to June 
1981 reveal that in March 1981 the veteran was seen for 
complaints which included a rash on his lower legs since 
Vietnam.  There was also a patch on the right elbow.  There 
were mixed scaly and eczematic lesions on the lower legs and 
right elbow.  A line of new lesions was seen along a scratch 
mark, and there were white lesions inside the veteran's left 
cheek.  The diagnoses were mild tinea pedis and "? Lichen 
planus", along with a sebaceous cyst of the left buttock.  
In April 1981, the veteran reported that he had a rash since 
Vietnam which was called "jungle rot."  Psoriasis lesions 
were seen on the elbows and lower legs.  He underwent 
excision of the growth on his left buttock in May 1981.  
Pathology found the growth to be a lipoma.

Private treatment records for the period of June 1985 to 
January 1990 reveal a notation of a "chronic eruption" on 
the right lower leg in June 1985.  The veteran reported that 
he had seen private doctors and been to a VA hospital, but 
had not been helped.  In October 1989, the veteran was 
treated for swelling of the right knee.  During a follow-up 
visit in November 1989, the doctor noted a psoriatic rash 
just below the prepatellar bursae of the right leg.
On March 1994 VA dermatological examination, the veteran 
complained of a skin rash mainly on his right leg.  He 
reported that he was in service from July 1970 to July 1972, 
and that he had dry skin eruptions on both knees beginning in 
July 1972.  He also had scaling of the lateral right ankle.  
Dry scaly plaques were seen on the extensor surfaces of both 
knees, with an excoriated lichenified plaque on the lateral 
surface of the right ankle.  Psoriasiform dermatitis of both 
knees, extensor surface, and lichen simplex chronicus of the 
right lateral ankle were diagnosed.  

During a March 1994 psychological examination, the examiner 
noted complaints of a rash on the veteran's legs and forehead 
which had occurred periodically since Vietnam.  He also 
complained of a periodic skin rash during a March 1994 Agent 
Orange examination.  The veteran reported that he had 
headaches which occurred periodically since his service in 
Vietnam.  Tension headaches were diagnosed.

At a hearing before a hearing officer in September 1994, the 
veteran alleged that his skin disorder resulted from exposure 
to Agent Orange during his tour of duty in Vietnam.  He 
reported a rash on his knees and ankles that periodically 
flared up.  During eruptions, the rash was blood red and 
itched constantly.  He also reported eruptions on his elbows 
and knuckles.  The eruptions were mainly on the right side; 
the left side used to be involved, but had cleared up.  He 
first noticed the rash immediately after service.  He was 
treated at the VA facility in Salisbury right after service, 
and by a private dermatologist whose records were 
unavailable.  He stated that the VA had noted a rash in his 
mouth as well.  His wife testified that the rash bled after 
he scratched it.  The veteran had headaches after he returned 
from Vietnam.  They occurred three or four times a week, and 
were located in the back of his head and over his eyes.  
Medicine did help.  He had been seen by VA and private 
doctors for the headaches, but no one had made a diagnosis.

Private treatment records for August 1997 reveal treatment 
for a skin rash.  The diagnoses were eczema and possibly some 
psoriasis.

At a September 1997 Travel Board hearing at the RO, the 
veteran stated that he was seeing a dermatologist, who 
prescribed a steroid cream, but had not made a definite 
diagnosis.  The rash was on his elbows and right knee.  In 
Vietnam, the rash was blood red, raw, and oozing all the 
time.  He indicated he was exposed to Agent Orange while on 
patrols in the jungle.  On separation from service, he was 
treated at VA Salisbury, where he was prescribed a wash, 
which did not help.  He stopped seeking treatment in 1973.  
It got better in the summer when the skin was exposed to the 
sun more often.  In Vietnam he had headaches from two to four 
times a week while he was in the field and without access to 
medical treatment.  He did not recall if he reported 
headaches at his separation examination, but did note them on 
his first post-service VA examination.

On December 2000 VA dermatological examination, the veteran 
reported that during his military service, he developed spots 
that were extremely pruritic, scaling, and bothersome.  
Symptoms waxed and waned.  He treated them with a topical 
ointment.  A marginated erythematous region on the scalp, 
with some mild white scaling, was noted.  No lesions were 
seen on his face, chest, upper back, or lower back.  The 
elbows had well marginated psoriatic plaques with white 
scales.  The knees showed large well marginated pink plaques 
with overlying white scales.  Seborrheic dermatitis and 
psoriasis were diagnosed.

On December 2000 VA neurological examination, the veteran 
complained of daily headaches for 30 years in the frontal and 
occipital areas.  Stress aggravated the headaches.  Cranial 
nerves were all within normal limits.  Tension headaches were 
diagnosed.  A signed, handwritten notation on the examination 
report stated that the headaches had their onset while he was 
on active duty in 1970.  However, a second handwritten 
notation on the report indicted that this was an error.

A handwritten note on an examination request, dated in 
January 2001 and signed by the same individual as the 
December 2000 notes, again stated that the veteran's tension 
headaches had their onset while he was on active duty 30 
years prior.

In February 2001, a VA examiner again evaluated the veteran's 
for a skin disorder.  The examiner determined, based on 
examination and a review of the medical records, that the 
veteran's seborrheic dermatitis and psoriasis were not 
related to his military service.  The diseases were genetic 
in nature, and the reported outbreak during military service 
was merely coincidental.  The diseases were not caused by 
"an external process such as infection or trauma, or 
anything like that."

On March 2001 VA neurological examination, the veteran 
complained that he had daily headaches lasting for several 
hours.  They first began thirty years prior.  Stress 
aggravated the headaches, and ibuprofen relieved them.  On 
review of the veteran's records, the examiner noted the first 
complaint of headaches was in November 1974.  Cranial nerves 
were intact and within normal limits.  Tension headaches were 
diagnosed.  The examiner stated that although the veteran 
alleged that his headaches began on active duty, the medical 
records did not reflect this.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In the case of veterans 
exposed to certain herbicide agents, certain disabilities are 
presumed to have been incurred in service if they become 
manifest to a compensable degree within a specified period of 
time.  (For certain skin disorders such as chloracne, the 
time period is one year after the last date of service in 
Vietnam.)  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
Exposure to an herbicide is presumed for all veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116.  (This reflects a change in the prior law, and became 
effective December 27, 2001.)  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).




Service connection for a skin disorder

As the veteran served in Vietnam in 1969 and 1970, he is 
entitled to the presumptions afforded by 38 U.S.C.A. § 1116.  
However, he does not have one of the diseases listed in 
38 C.F.R. § 3.309(e).  Consequently, presumptive service 
connection for his skin disorder is not warranted.  
Psoriasis, seborrheic dermatitis, and tinea pedis, all of 
which have been diagnosed, are not included in the list of 
diseases which may be service connected on a presumptive 
basis for veterans exposed to herbicides.  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57, 586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).

Direct service connection for the veteran's skin disorder may 
still be established, however, if it is shown by competent 
evidence that such disorder is related to service, including 
to exposure to herbicides therein.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Here, there is no competent 
evidence that any diagnosed skin disorder the veteran how has 
is related to service or to any exposure to herbicides 
therein.  There are no complaints of a skin disorder noted in 
the veteran's service medical records.  His service 
separation examination revealed no skin abnormalities.  The 
only doctor to offer an opinion regarding the etiology of the 
veteran's current skin disorder(s) found that there was no 
relationship to service.  The physician noted that the 
veteran provided a history of the skin disorder first 
appearing in service, and indicated this was merely 
coincidental.  (It is noteworthy that the history the veteran 
provided the physician is inconsistent with contemporaneous 
medical records, including the veteran's service separation 
examination report.)  The veteran had indicated that there 
were 1971 VA records which would show treatment for a skin 
rash immediately after separation.  Inquiries by the RO for 
such records revealed that they do not exist.  While a VA 
examination a few years after service, in 1974, revealed a 
healing right leg abrasion and a buttock cyst, it did not 
disclose the presence of the skin disorders currently 
diagnosed.  Records for 1981 were produced.  The sole 
evidence of a relationship between the veteran's military 
service and his current skin disorders, i.e., psoriasis, 
seborrheic dermatitis, and tinea pedis, is his own testimony.  
As a layperson, he is not competent to render an opinion in 
an area requiring special training or expertise.  Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494 (1992). 

The preponderance of the evidence is against the veteran's 
claim.  Consequently, service connection for a skin disorder, 
including as a residual of Agent Orange exposure, must be 
denied.

Service connection for a headache disorder

Tension headaches have been diagnosed.  The veteran alleges 
that they began in service.  However, service medical records 
contain no mention of headache complaints; and on examination 
for separation from service, the veteran denied a history of 
frequent or severe headaches.  While the veteran did complain 
of headaches on initial VA examination in November 1974, 
neurological evaluation at the time was normal.  On review of 
the veteran's military and medical records, VA examiners have 
not found a relationship between any current headache 
disorder and the veteran's service.  No examiner has opined 
that there is any link between the veteran's military service 
and his current headache disorder.  There are two handwritten 
notes stating that there was such a nexus, but the most 
current examination report, which appears over the same 
signature as accompanies the notes, found that the records 
did not support such proposition.  Moreover, one of the notes 
was labeled as an error.  The sole evidence of a relationship 
between the veteran's military service and any current 
headache disorder is in his own statements/testimony.  

As a combat veteran, the appellant is entitled to 
consideration of the provisions of 38 U.S.C.A. § 1154(b).  
The Board finds no reason to doubt the veteran's assertions 
that while serving in Vietnam he had periodic headaches at 
times when he did not have access to medical care.  However, 
as a layperson, he is not competent to render an opinion 
relating his headaches to complaints or events in service.  
Such opinion requires medical expertise.  Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494 (1992).  Without any 
competent evidence of a nexus between a current headache 
disorder and service, the preponderance of the evidence is 
against the veteran's claim.  Consequently, service 
connection for a headache disorder must be denied.


ORDER

Service connection for a skin disorder, to include residuals 
of exposure to Agent Orange, is denied.

Service connection for a headache disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

